ROBERTSON, Justice.
The Appellant, Merle Murphy, was found guilty of possession of intoxicating beer in the Circuit Court of Lee County, Mississippi, Lee County being a dry county. Murphy appealed to this Court from that judgment.
The affidavit for a search warrant and the search warrant itself were on printed forms. No facts or circumstances whatsoever were stated in the affidavit, upon which a disinterested and impartial magistrate could make up his own mind and form his own opinion as to whether probable cause existed for the issuance of the search warrant. There was not even a space provided on the printed forms of affidavit and *520search warrant for any statement of the circumstances or facts upon which the magistrate could base his own independent judgment as to probable cause.
The affidavit and search warrant, therefore, are subject to the same objection and condemnation as were the affidavit and search warrant in O’Bean v. State, 184 So. 2d 635 (Miss.1966), and Walker v. State, 192 So.2d 270 (Miss.1966).
The defendant having been convicted on evidence obtained through the use of an illegal search warrant, it follows that the judgment of the trial court must be reversed and the defendant discharged.
Reversed and defendant discharged.
GILLESPIE, P. J., and RODGERS, PATTERSON and SMITH, JJ., concur.